            Case 1:20-cr-00015-PKC Document 27 Filed 03/12/20 Page 1 of 2




                                                                          WRITER’S DIRECT DIAL NO.
                                                                                    (424) 652-7814

                                                                         WRITER’S E-MAIL ADDRESS
                                                                         bklein@bakermarquart.com

Via ECF

March 12, 2020

Honorable P. Kevin Castel
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:    United States v. Virgil Griffith
       20 Cr. 15 (PKC)

Dear Judge Castel:

         Counsel for defendant Virgil Griffith write to respectfully request a continuance of the
March 17, 2020 status conference date. The defense has conferred with Your Honors chambers and
understands that the Court is available at 11:30 a.m. on April 23, 2020. The government consents
to this request.

        Mr. Griffith first appeared before the Court on January 30, 2020 for his arraignment, at
which time the Court set a status conference date of March 17, 2020. Since that time, the
government has been producing a substantial volume of discovery to the defense on an ongoing
basis. Last week, the defense learned that the government had recently received additional
electronic discovery of approximately 65 GB and that the government planned to produce it to the
defense this week. The defense anticipates it will take three to four weeks to review this new
discovery and factor it into its pre-trial motion practice. To have adequate time to review and
analyze the latest sizeable batch of discovery before the status conference, the defense needs a brief
continuance.

//

//

//




                                                                                                     1
             Case 1:20-cr-00015-PKC Document 27 Filed 03/12/20 Page 2 of 2




       For all the above reasons, the defense respectfully requests a new status conference date of
April 23, 2020 at 11:30 a.m. The defense further consents to the exclusion of time under the
Speedy Trial Act until that date.

Respectfully submitted,


Brian E. Klein
Keri Curtis Aexl
Baker Marquart LLP
-and-

Sean S. Buckley
Kobre & Kim LLP

Attorneys for Virgil Griffith

cc:    AUSAs Kyle Wirshba, Kimberly Ravener, and Michael Krouse




                                                                                                      2
